By the; Court.
1. This court will not consider the evidence introduced on the hearing of the motion, for the purpose of determining whether it is sufficient to sustain the judgment of the court on the motion.
2. The court of common pleas had complete control over its own orders during the term at which they were entered, and might set aside the sale and entry of confirmation, at its discretion. Huntington v. Finch, 3 Ohio St. 445.
3. The discretionary power of the court in this respect was not lost by the continuance -of the motion to the next term, and when decided at that term, it was the same, in legal contemplation, as if the decision had been made at the term at which the motion was filed. Bank v. Doty, 9 Ohio St. 508.
The case of Ralston v. Wells, decided at this term, ante page 298, is distinguished from this case, in the essential feature, that there, the motion was filed at a term subsequent to that at which the judgment was rendered.

Judgment affirmed.